         Case 3:17-cv-03906-MMC Document 98-1 Filed 12/04/18 Page 1 of 4




 1   D. Gill Sperlein, CA Bar No. 172887
     RANDAZZA LEGAL GROUP, PLLC
 2
     345 Grove Street, 2nd Floor
 3   San Francisco, CA 94102
     Telephone: 702-420-2001
 4   Facsimile: 305-437-7662
     ecf@randazza.com
 5
 6   Marc J. Randazza, CA Bar No. 269535
     RANDAZZA LEGAL GROUP, PLLC
 7   2764 Lake Sahara Drive, Suite 109
 8   Las Vegas, NV 89117
     Telephone: 702-420-2001
 9   ecf@randazza.com
10   Attorneys for Plaintiff,
11   N.Y.

12                              IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                     SAN FRANCISCO DIVISION
14
                                               )
15   N.Y., through his guardians David         )     Case №.: 3:17-CV-03906-MMC
16   and Leilanie Yu,                          )
                                               )     DECLARATION OF MARC J. RANDAZZA
17                 Plaintiff,                  )     IN SUPPORT OF MOTION FOR LEAVE
                                               )     TO WITHDRAW AS ATTORNEYS
18          vs.                                )
19                                             )
     SAN RAMON VALLEY UNIFIED                  )
20   SCHOOL DISTRICT; RICK SCHMITT in          )
     his personal and official capacities      )
21
     as Superintendent of the San              )
22   Ramon Valley Unified School               )
     District; DR. JASON REIMANN, in his       )
23   personal and official capacities as       )
     Director of Education Services of         )
24
     the San Ramon Valley Unified              )
25   School District; RUTH STEELE, in her      )
     personal and official capacities as       )
26   Principal of San Ramon Valley High        )
27   School; JASON KROLIKOWSKI, in his         )

28                                                 -1-
                                                                        Motion to Withdraw
                                                                       3:17-CV-03906-MMC
        Case 3:17-cv-03906-MMC Document 98-1 Filed 12/04/18 Page 2 of 4



     personal and official capacities as       )
 1
     Principal of San Ramon Valley High        )
 2   School; JAMIE KEITH in her personal       )
     and official capacities as Assistant      )
 3   Principal of San Ramon Valley High        )
 4   School; DEARBORN RAMOS in her             )
     personal and official capacities as       )
 5   Assistant Principal of San Ramon          )
     Valley High School; BERNIE PHELAN         )
 6   in his personal and official              )
 7   capacities as Assistant Principal of      )
     San Ramon Valley High School;             )
 8   JANET WILLFORD, in her personal           )
     and official capacities as                )
 9
     Leadership Teacher of San Ramon           )
10   Valley High School; and KERRI             )
     CHRISTMAN GILBERT in her personal         )
11   and official capacities as Resident       )
     Substitute Teacher of San Ramon           )
12
     Valley High School,                       )
13                                             )
                Defendants.                    )
14                                             )
15
16   I, Marc J. Randazza, declare:
17
           1.       I am over the age of 18 years and am fully competent to make this
18
     Declaration.     The facts set forth in this Declaration are within my personal
19
     knowledge and are true and correct to the best of my knowledge and belief.
20
21         2.       I and D. Gill Sperlein are currently counsel of record for Plaintiff NY.

22         3.       I am the Managing Partner of Randazza Legal Group, PLLC (“RLG”).
23
           4.       On or about April 29, 2017, RLG entered into a Representation
24
     Agreement with Plaintiff. D. Gill Sperlein, who has a partner-level, Of Counsel
25
26   relationship with RLG was to serve as lead counsel.

27
28                                                 -2-
                                                                            Motion to Withdraw
                                                                           3:17-CV-03906-MMC
        Case 3:17-cv-03906-MMC Document 98-1 Filed 12/04/18 Page 3 of 4



             5.    Mr. Sperlein resides in San Francisco and staffed the firm’s San
 1
 2   Francisco office.

 3           6.    On November 19, 2018, D. Gill Sperlein notified me that he would be
 4
     taking an indefinite medical leave of absence from RLG, noting that he believes
 5
     “it is best for the firm and its clients.” This leave of absence started December 1,
 6
 7   2018.

 8           7.    Mr. Sperlein has been the supervising attorney on this file since its
 9
     inception. Without Mr. Sperlein, the RLG Firm is unable to provide adequate
10
     legal services to the Plaintiff.   This matter required Mr. Sperlein’s expertise and
11
     proximity to the Plaintiffs. Although I am admitted in this Court, I am unable to
12
13   manage this litigation without Mr. Sperlein as the lead attorney.

14           8.    Given Mr. Sperlein’s medical leave, RLG has ceased its operations in
15
     San Francisco.
16
             9.    Mr. Sperlein and I notified the clients of Mr. Sperlein’s pending leave
17
18   of absence on November 26, 2018. I further informed them that without Mr.

19   Sperlein RLG would have to withdraw.
20
             10.   RLG is working with the Yus to identify and has interviewed potential
21
     substitute counsel, some of whom have expressed a willingness to take over the
22
23   case. Mr. Sperlein has made himself available to assist.

24           11.   The Yus have consented to RLG’s withdrawal in a signed writing that
25   is attached hereto as Exhibit A.
26
27
28                                             -3-
                                                                        Motion to Withdraw
                                                                       3:17-CV-03906-MMC
        Case 3:17-cv-03906-MMC Document 98-1 Filed 12/04/18 Page 4 of 4



             12.   Counsel for Defendants have informed RLG that they will not
 1
 2   oppose this motion or Plaintiff’s request to stay the close of fact discovery for 70

 3   days.
 4
 5
             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
 6
 7   foregoing is true and correct.

 8
     Dated: December 4, 2018
 9
10
11                                         /s/ Marc J. Randazza
12                                         Marc J. Randazza
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -4-
                                                                       Motion to Withdraw
                                                                      3:17-CV-03906-MMC
